11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Michael Andrew Guerra,                        * From the 259th District Court
                                                of Jones County,
                                                Trial Court No. 011608.

Vs. No. 11-19-00359-CR                        * February 28, 2022

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court, and we remand this cause to the trial
court for further proceedings.